DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19, 21 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “defining a channel length of at least one first fin formed on a substrate in a first device region and a channel length of at least one second fin formed on the substrate in a second device region including creating at least one divot in a second gate conductor material in the second device region”.

Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming second gate material in a second device region associated with an n-type field-effect transistor device, including depositing a second gate dielectric layer along at least one second fin structure including at least one second fin formed on the substrate in the second device region and at least one second bottom spacer formed on at last one second bottom source/drain region and depositing second gate conductor material on the second gate dielectric layer, wherein the second gate conductor material includes a stack having a plurality of layers including a layer of the first material and a layer of a second material having a different etch rate from the first material;
defining a channel length of the at least one first fin and a channel length of the at least one second fin including recessing the first and second gate material using a 

Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “performing an etch in the first device region and the second device region that has a greater etch rate for the second gate conductor than for the first gate conductor to form a divot in the second gate conductor;
filling the divot in the second gate conductor with additional gate conductor material”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RATISHA MEHTA/Primary Examiner, Art Unit 2895